In re Davis, Brad A.; — Plaintiff(s); applying for supervisory and/or remedial writ; Parish of West Feliciana, 20th Judicial District Court, Div. “B”, No. 14,896; to the Court of Appeal, First Circuit, No. KW98 0530.
Writ granted in part; case remanded to the district court. The district court is ordered to appoint counsel for purposes of holding a hearing at which it will determine whether relator is entitled to an out-of-time appeal under the rule of State v. Counterman, 475 So.2d 336, 340 (La.1985). In ah other respects, the application is denied.
KIMBALL, J., not on panel.